              Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 1 of 30



HCDistrictclerk.com            SANTIAGO, MARTHA vs. VINSON, ARRON                                       6/9/2020
                               Cause: 202007218 CDI: 7   Court: 295

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

SUMMARY
CASE DETAILS                                                CURRENT PRESIDING JUDGE
File Date                    1/31/2020                      Court        295th
Case (Cause) Location                                       Address      201 CAROLINE (Floor: 14)
                                                                         HOUSTON, TX 77002
Case (Cause) Status          Active - Civil
                                                                         Phone:7133686450
Case (Cause) Type            Motor Vehicle Accident
                                                            JudgeName    DONNA ROTH
Next/Last Setting Date       N/A
                                                            Court Type   Civil
Jury Fee Paid Date           3/16/2020



ACTIVE PARTIES
Name                                             Type                                       Post Attorney
                                                                                            Jdgm
SANTIAGO, MARTHA                                 PLAINTIFF - CIVIL                                  WILLIAMS,
                                                                                                    WINFIELD
                                                                                                    SHARP

ALLSTATE FIRE AND CASUALTY INSURANCE             DEFENDANT - CIVIL                                  SIMON, JAY
COMPANY                                                                                             SCOTT

ALLSTATE FIRE AND CASUALTY INSURANCE             REGISTERED AGENT
COMPANY MAY BE SERVED




                                                      EXHIBIT B
                                                                                                                   1/3
             Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 2 of 30


INACTIVE PARTIES
Name        Type                                                                          Post      Attorney
                                                                                          Jdgm
VINSON, ARRON       DEFENDANT - CIVIL                                                               TULLOCH, TONI-ANN
                                                                                                    RHEA



JUDGMENT/EVENTS
Date  Description                          Order         Post Pgs Volume Filing                       Person
                                           Signed        Jdgm     /Page Attorney                      Filing
6/5/2020    ANSWER FIRST AMENDED                                 0                 SIMON, JAY SCOTT   ALLSTATE FIRE AND
            ORIGINAL PETITION                                                                         CASUALTY
                                                                                                      INSURANCE
                                                                                                      COMPANY
4/24/2020   PARTIAL DISMISSAL ON           4/24/2020             2
            AGREEMENT OF PARTIES
4/22/2020   FIRST AMENDED ORIGINAL                               0                 WILLIAMS,          SANTIAGO, MARTHA
            PETITION                                                               WINFIELD SHARP

3/16/2020   JURY FEE PAID (TRCP 216)                             0
3/16/2020   ANSWER ORIGINAL PETITION                             0                 TULLOCH, TONI-     VINSON, ARRON
                                                                                   ANN RHEA

3/16/2020   JURY FEE PAID (TRCP 216)                             0
1/31/2020   ORIGINAL PETITION                                    0                 WILLIAMS,          SANTIAGO, MARTHA
                                                                                   WINFIELD SHARP



SERVICES
Type Status                Instrument Person         Requested Issued Served Returned Received Tracking Deliver
                                                                                                        To
CITATION SERVICE         ORIGINAL       ALLSTATE 1/31/2020           2/4/2020 5/14/2020                   73720812   E-MAIL
         RETURN/EXECUTED PETITION       FIRE AND
                                        CASUALTY
                                        INSURANCE
                                        COMPANY
                                        MAY BE
                                        SERVED
      1999 BRYAN ST SUITE 900 DALLAS TX 75201

CITATION SERVICE         ORIGINAL                    1/31/2020       2/4/2020 2/20/2020                   73720816   E-MAIL
         RETURN/EXECUTED PETITION
      3332 DOROTHY LN WYLIE TX 75098



Notices
Notice Date Activity Date Description            Connection             Name                Address             Phone
                                                 To Case
              4/24/2020                          0                      VINSON, ARRON       3332 DOROTHY LN,
4/28/2020
                                                                                            WYLIE, TX 75098
              4/24/2020                          0                      TULLOCH, TONI       50 BRIAR HOLL,      832-675-0800
4/28/2020
                                                                                            HOUSTON, TX 77027
              4/24/2020                          0                      WILLIAMS, WINFIELD 9805 KATY FREEW,     713-773-3380
4/28/2020
                                                                        SHARP              HOUSTON, TX 77024




                                                                                                                               2/3
              Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 3 of 30



DOCUMENTS
Number          Document                                                                                    Post Date         Pgs
                                                                                                            Jdgm
90844864        Defendant Allstate Fire and Casualty Ins. Co.'s Original Answer and Demand for Jury Trial        06/05/2020   2
90646624        Citation- Allstate Fire and Casualty Insurance Company                                           05/20/2020   2
90350188        PARTIAL DISMISSAL ON AGREEMENT OF PARTIES                                                        04/24/2020   2
90360159        Request for Issuance - Allstate                                                                  04/24/2020   1
90320330        Proposed Partial Order of Dismissal                                                              04/22/2020   2
90326514        Plaintiff's First Amended Petition and Request for Disclosure                                    04/22/2020   9
90058814        Plaintiff's Certificate of Service of Medical Records and Billing Records Affidavits             03/26/2020   3
89919501        Defendant Original Answer                                                                        03/16/2020   2
89598725        Citation                                                                                         02/25/2020   2
89208150        Plaintiff's Original Petition and Discovery Requests                                             01/31/2020   10

·> 89208151     Request for Issuance of Service                                                                  01/31/2020   1
·> 89208152     Request for Issuance of Service                                                                  01/31/2020   1




                                                                                                                                    3/3
     Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 4 of 30                                               1/31/2020 4:25 PM
                                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                                    Envelope No. 40474724
                            2020-07218 / Court: 295                                                                     By: Carolina Salgado
                                                                                                                   Filed: 1/31/2020 4:25 PM
                                    CAUSE NO.

MARTHA SANTIAGO                                           §                    IN THE DISTRICT COURT OF
                                                          §
         Plaintiff,                                       §
                                                          §
V.                                                        §
                                                          §                          HARRIS COUny, TEXAS
                                                          §                                            c7
ARRON VINSON and                                          §
ALLSTATE FIRE AND CASUALTY                                §                                       U
INSURANCE COMPANY                                         §                                   e ,
                                                          §                                  *W )
         Defendants.                                      §                                    DICIAL DISTRICT


              PLAINTIFF'S ORIGINAL PETITION AND DIS
                                                                                      0    ERY REQUESTS

TO THE HONORABLE JUDGE OF SAID COURT:
                                                                               e
         Plaintiff, MARTHA SANTIAGO, hereby fil                           is Original Petition, and complains of

ARRON VINSON and ALLSTATE FIRE                                     CASUALTY INSURANCE COMPANY,
                                                          .0:
Defendants herein, and for cause(s) of action                 ld respectfully show unto this Honorable Court

and Jury as follows:

                                                  I.
                                             ISCOVERY PLAN

         1.      Discovery in     s case is to be conducted under Level 3 of the Texas Rules of
                              O
Civil Procedure, as t       , , intiff seeks monetary relief over $200,000 but not more than

$1,000,000.

                                                     II.
                                                   PARTIES

         2       Plaintiff, Martha Santiago, is a natural person residing in Houston, Harris County,

Texas.

         3.      Defendant ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

(hereinafter referred to as "Defendant" or "ALLSTATE") is an insurance company and may be



                                Plaintiffs' Original Petition and Requests for Discovery
                                                          Page 1
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 5 of 30



served with process by serving its registered agent for service of process, CT Corporation

System, located at 1999 Bryan St., Suite 900, Dallas, Texas 75201.

       4.      Defendant ARRON VINSON (hereinafter referred to as "Defendant" or

"VINSON") is an individual who is domiciled in Collin County, Texas, and may                             served with

process at Defendant's residence, located at 3332 Dorothy Ln., Wylie, Texas                             , or wherever

he may be found for service of process.

                                         III.
                                VENUE AND JURISDICTION 6 ,

       5.      Venue is proper in Harris County, Texas, purs                             o §15.002 of the Texas Civil

Practice and Remedies Code as all or a substantial part of                      events or omissions giving rise to

the claim occurred in Harris County, Texas.                         O
       6.      Jurisdiction is proper because th                 ount in controversy exceeds the minimum

jurisdictional limits of this Court. This Cou                personal jurisdiction over all parties as set out

in paragraph II. The Court has specific            sdiction over ALLSTATE as the claims arise out of

ALLSTATE' s purposeful and meapk             ul contacts with a Texas Plaintiff. The Court has general

jurisdiction over ALLSTATE •n e the Defendant has continuous, systematic, meaningful and

purposeful contacts in Tex it gives rise to general jurisdiction.
                          r it ,
                      , _--i_i               IV.
                     r-,,
                      r                   FACTS
                  Mf
                  U''
      7.         Or about August 3, 2019, Martha Santiago was traveling south in the left lane

of the 210      k of Aldine Westfield Road. At the same date and time, Defendant VINSON was

traveling west in the center lane in the 3100 block of FM 1960. As the Plaintiff began to enter the

intersection, Defendant VINSON suddenly, violently, and without warning, ran the red light and




                              Plaintiffs' Original Petition and Requests for Discovery
                                                        Page 2
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 6 of 30


slammed into the Plaintiff's vehicle. The Defendant received a citation running the red light. The

collision caused Martha Santiago to sustain serious bodily injuries.

        8.        Plaintiff Martha Santiago was covered by an insurance policy issued by

ALLSTATE. The policy number was 829992649 and was in effect at the time of the occurrence

in question. Furthermore, the policy provided uninsured and underinsured moto                                   coverage to

the Plaintiff in the amount of $30,000.00 per person, and $2,500.00 in PIP.

         9.        Additionally, ALLSTATE is not an eligible surplus-line$                             urer as ALLSTATE

is licensed in Texas, with license number 93598, and the insura                                  olicy in question is not a

policy that qualifies as a policy that could not be obtained, afte                            ligent search, from an insurer

authorized to write and actually writing the kind and clas                          *nsurance that is in dispute. As a

result, ALLSTATE is only permitted 15 days un                                the Insurance Code to acknowledge,

investigate, request information, and accept or d                      first party claim—such as the claim in this

case.

         10.      Plaintiff presented an u4ured/underinsured motorist claim to ALLSTATE.

ALLSTATE stated that it would                      e coverage for the claim, but did not pay a fair, just or
                                           O
reasonable amount for PIP and              sured/underinsured motorist benefits.

                                               V.
                                     GLIGENCE OF AKRON VINSON

         11.       The n      gence of Defendant VINSON was a proximate cause of the collision.
                        O
Defendant VIN              had a duty to exercise reasonable care, and Defendant VINSON breached
                  0
such duty b           following acts and/or omissions, including but not limited to:

               a. Failing to control the speed of the vehicle;

               b. Failing to stop at a red light;

               c. Failing to maintain an assured clear distance to avoid the collision;




                                   Plaintiffs' Original Petition and Requests for Discovery
                                                             Page 3
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 7 of 30


             d. Failing to pay attention to the driving conditions;

             e. Operating the vehicle at a greater rate of speed than was reasonably prudent;

             f. Failing to take proper evasive action;

             g. Failing to timely apply the brakes;

             h. Failing to avoid the collision;                                                     4

             i.   Failing to maintain a proper lookout;

             j.   Failing to drive in a reasonably attentive manner;

             k. Violating the terms and provisions of the TEXAS T                           ORTATION CODE and the
                Texas Driver's Handbook; and,

             1.   Each of the above referenced acts or omissionG;'Defendant VINSON, singularly

                  or in combination, directly and/or prox )                     , caused the Plaintiff's injuries and

                  damages.


                  GROSS NEGLIGENCE 0                            ENDANT ARRON VINSON

       12.        The collision made the ba;NDf this suit and the resulting injuries and damages to

Plaintiff was proximately caused b              endant VINSON. Such wanton and reckless disregard

for the safety of Plaintiff, consi e of, but is not limited to, the following acts and/or omissions:

                  a. Failing t 4 ‘trol the speed of the vehicle;

                  b. Fak      o stop at a red light;

                          ing to maintain an assured clear distance to avoid the collision;

                  S   Failing to pay attention to the driving conditions;

                  e. Operating the vehicle at a greater rate of speed than was reasonably prudent;

                  f. Failing to take proper evasive action;

                  g. Failing to timely apply the brakes;

                  h. Failing to avoid the collision;


                                 Plaintiffs' Original Petition and Requests for Discovery
                                                           Page 4
     Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 8 of 30



                 i.   Failing to maintain a proper lookout;

                 j.   Failing to drive in a reasonably attentive manner;

                 k. Violating the terms and provisions of the TEXAS TRANSPORTATION CODE and
                    the Texas Driver's Handbook; and,

                 1. Failing to act as a reasonably prudent driver would have done     er the same
                    or similar circumstances.
                                                                              & Ca
        13.      Each of these acts and/or omission of Defendant VINSO         nstitutes a wanton

and reckless disregard for the safety of the Plaintiff, and singularly Nal concert, constitutes a
                                                                      014/'°
proximate cause of the resulting injuries and damages to the Plait s described below.

        14.      When viewed objectively from the standpoint                               efendant VINSON at the time

of its occurrence, his conduct involved an extreme deg                            risk, considering the probability and

magnitude of the potential harm to others. In additi                    , e was actually, subjectively aware of the

risk involved, but nevertheless proceeded witJi                       scious indifference to the rights, safety, or

welfare of others; therefore, Plaintiff sues                   emplary damages in an amount to be determined

by the trier of the fact.
                                                    C)
                                                     VII.
                            NEGLI             CE PER SE OF AKRON VINSON

        15.      Defendant V             N's violations of local ordinances and state traffic laws
                            e C,)
constitute negligence           . His negligence per se was a direct and proximate cause of the

collision and Plains resulting injuries and damages. Defendant VINSON' s violations of local
                      O
ordinances anc        to traffic laws include the following:


        a.       Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                 CODE §545.401, whereby VINSON drove the vehicle in willful or wanton
                 disregard for the safety of persons;




                                    Plaintiffs' Original Petition and Requests for Discovery
                                                              Page 5
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 9 of 30


       b.      Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
               CODE § 545.351, whereby VINSON failed to control the speed of the vehicle as
               necessary to avoid a collision; and

       c.      Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
               CODE § 545.151, whereby VINSON failed to stop, yield, and grant immediate use
               of the intersection: (A) in obedience to an official traffic-control device, including
               a stop sign or yield right-of-way sign; and in violation of the law, oceeded into
               the intersection when it could not be safely entered without 44 rference or
               collision with traffic using a different street or roadway.

       16.     Pursuant to TEXAS TRANSPORTATION CODE § 545.151 (                                  n operator who is
                                                                                             oO

required by this section to stop and yield the right-of-way at an inS                         tion to another vehicle
                                                                                         O
and who is involved in a collision or interferes with other traf                         the intersection to whom

right-of-way is to be given is presumed not to have yielded thetght-of-way
                                                                        •c,
       17.     Defendant VINSON failed to compl                          h the above provisions of the TEXAS

TRANSPORTATION CODE. Plaintiff is within the chof persons designed to be protected by the

above referenced statutes. As such, Defend                     SON conduct constituted negligence per se,

that is, negligence as a matter of law. D           dant VINSON' s negligence per se was a direct and

proximate cause of the collision and         ntiff s personal injuries and damages.


                                           VIII.
                       CA          OF ACTION AGAINST ALLSTATE

       A. DECLAR        .   RY RELIEF — ACTION FOR UIM BENEFITS

       18.     Th      intiff incorporates the preceding paragraphs by reference as if fully set

forth herein.op

       1)On         August 3, 2019, Plaintiff was insured under an automobile policy from

ALLSTATE (hereinafter referred to as the "Policy"). The Policy is further identifiable as policy

number 829992649.




                              Plaintiffs' Original Petition and Requests for Discovery
                                                        Page 6
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 10 of 30


       20.     By virtue of the Policy, ALLSTATE promised, in relevant part, to properly

evaluate any UIM claims made and pay damages that a covered person is legally entitled to

recover from the owner or operator of an uninsured or underinsured motor vehicle because of

bodily injury sustained by a covered person, or property damage, caused by an incident.

       21.     On or about August 3, 2019, during the effective period for whicOverage was

provided Plaintiff under the Policy, the Plaintiff was severely injured by                        e negligence/gross

negligence of a third party. The impact occurred with such force that P                          iff sustained serious

bodily injures. Plaintiff further alleges that VINSON was u                                sured, and ALLSTATE,

through its actions and/or omissions, is heretofore estopped to r                        that Plaintiff was struck and

injured by an underinsured driver.

       22.     Following the collision referenced abo                     laintiff gave notice to ALLSTATE as

required under the Policy, and otherwise compli                   th all the terms of the Policy as a condition
                                                          O
precedent to bringing the instant suit. Plaint             aintains that she is entitled to the Underinsured

Motorists Coverage under the Policy gi              her injuries; her past and future pain and suffering;

her past and future mental anguish;           past and future impairment and disfigurement; her past

and future medical expenses;              other consequences of the subject collision. However,

Defendant made no evaluatAAf the claim at all.

                                          IX.
                                  DAMAGES OF PLAINTIFF
                    O
       23.       fr direct and proximate result of the uninsured driver's negligence described

herein, the      tiff incurred medical expenses in the past and, in all probability, such medical

expenses will continue into the future. Defendants are liable for those damages.

       24.     As a direct and proximate result of the uninsured driver's negligence described

herein, the Plaintiff experienced physical pain and suffering in the past and, in all reasonably




                              Plaintiffs' Original Petition and Requests for Discovery
                                                        Page 7
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 11 of 30


probability, will sustain physical pain and suffering in the future. Defendants are liable for those

damages.

        25.     As a direct and proximate result of the underinsured driver's negligence and the

subsequent actions and/or omissions of Defendants described herein, the Plaintiff experienced

mental anguish in the past and, in all reasonable probability, will sustain mental*guish in the

future. Defendants are liable for those mental anguish damages as well as fo                              mental anguish

caused by Defendants' own actions.

        26.     As a direct and proximate result of the underinsure                            er's negligence described

herein, the Plaintiff experienced physical impairment or physic                            capacity in the past and, in all

reasonable probability, will sustain physical impairment                           hysical incapacity in the future.

Defendants are liable for those damages.                              O
        27.     Plaintiff also plead for exempla                    ages in an amount within the jurisdictional

limits of this Court.                                   O
        28.     As a result of Defendants'%tions and/or omissions, the Plaintiff has been forced

to seek counsel. Plaintiff, therefore          s reimbursement of reasonable attorney's fees, inasmuch

as Plaintiff has been required t e ploy the undersigned attorney to file and prosecute this suit.

Pursuant to Tex. Ins. Code           & 542, Plaintiff hereby makes this written presentment of their
                         O
claim for attorney fee

        29.     Th      ount of Plaintiff's damages is substantial and in excess of the jurisdictional
                  O
minimums of          Court. Furthermore, the determination of these elements of damages is within
              O
the jury's    wince, and Plaintiff seeks the jury's evaluation. However, pursuant to Texas Rules

of Civil Procedure 47, Plaintiff, at this time, seeks monetary relief over $200,000.00, but not

more than $1,000,000.00. Plaintiff reserves the right to re-plead in a different amount as

discovery progresses, should future conditions warrant such change.


                                Plaintiffs' Original Petition and Requests for Discovery
                                                          Page 8
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 12 of 30


                                                     X.
                                                JURY DEMAND

       30.      Plaintiff hereby requests a trial by jury.

                                         XI.
                        REQUEST FOR DISCLOSURE TO DEFENDANTS

       31.      Pursuant to Texas Rule of Civil Procedure 194, Plaintiff                                    y requests

Defendants to disclose within fifty (50) days of service of this Petition                              this request, the

information and material described in T.R.C.P. 194.2(a)-(1).


                                         XII.
                         DISCOVERY TO DEFENDANT ARR                                          INSON

       32.      Attached to this Petition, and marked as ex                    4 1*
                                                                                 \    hereto, are certain discovery

responses, including:                                                   O
       Exhibit 1:         Plaintiff's First Set of Int             tries to Defendant VINSON.

       Exhibit 2:         Plaintiff's First Reque               Admissions to Defendant VINSON.

       Exhibit 3:         Plaintiff's First R -6%st for Production to Defendant VINSON.

                                           O
                                          O              XIII.
                                   O                  PRAYER

       WHEREFORE,             baES          CONSIDERED, Plaintiff prays that Defendants be cited to
                               a
       and answer he eCa Plaintiff also prays that upon final hearing of this cause, that Plaintiff

is awarded a jud    iitagainst the Defendants for all damages described herein, including actual
                    O
damages, cost           suit, pre- and post-judgment interest at the highest legal rate, and for such

other an      her relief, both general and special, at equity and in law, to which Plaintiff may

show herself justly entitled.




                                  Plaintiffs' Original Petition and Requests for Discovery
                                                            Page 9
Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 13 of 30


                                          Respectfully submitted,

                                          KWOK DANIEL LTD., L.L.P.

                                          Is! Winfield S. Williams
                                          Robert S. Kwok
                                          SBN: 00789430
                                          Winfield S. Williams
                                          SBN: 24090848
                                          Email: wwilliams@kwoklaw.co
                                          9805 Katy Freeway, Suite 850
                                          Houston, Texas 77024
                                          Telephone: 713.773.3380 V
                                          Facsimile: 713.773.396a%'
                                                                               O
                                           ATTORNEYS FOt                       AINTIFF

                                                                   (F)
                                                                    ,„t'



                                                          O


                                            O
                                    EDS

                    0is
               0
          OH
           O

       0
      0




                    Plaintiffs' Original Petition and Requests for Discovery
                                             Page 10
      Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 14 of 30                3/16/2020 3:17 PM
                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                       Envelope No. 41697407
                                                                                                By: Kevin Childs
                                                                                      Filed: 3/16/2020 3:17 PM

                             CAUSE NO. 2020-07218

MARTHA SANTIAGO                           §           IN THE DISTRICT COURT OF
                                          §
vs.                                       §
                                          §               HARRIS COUNTY, TEXAS
ARRON VINSON AND ALLSTATE                 §




                                                                      k
FIRE AND CASUALTY INSURANCE               §




                                                                   ler
COMPANY                                   §            295TH JUDICIAL DISTRICT




                                                                tC
                       DEFENDANT’S ORIGINAL ANSWER




                                                            ric
TO THE HONORABLE JUDGE OF SAID COURT:




                                                         ist
                                                      sD
        Arron Vinson, Defendant, hereby replies to the Plaintiff's pleading on file




                                                    es
herein, and would respectfully show unto the Court as follows:



                                                 rg
                                          I.
                                               Bu
                                               n
        Subject to such stipulations and admissions as may hereafter be made,
                                         ily


this Defendant asserts a General Denial as authorized by Rule 92 of the Texas
                                      ar
                                   M




Rules of Civil Procedure, and Defendant respectfully requests that the Plaintiff be
                                 of




required to prove all allegations against this Defendant by a preponderance of the
                               e
                            ffic




evidence as required by the Constitution and the laws of the State of Texas.
                         O




                                         II.
                        y
                     op




        Defendant denies and continues to deny that Defendant is liable to the
                  C
                ial




Plaintiff. Without waiving same, Defendant may further show that Plaintiff was
             fic




not likely injured as a result of the accident in question, or in the alternative that
          of
        Un




not all of the injuries claimed likely resulted from the accident in question.

Defendant therefore specifically requests that the jury be instructed not to

consider as an element of damages any recovery for damages not resulting from

the incident in question.


                                          1
   Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 15 of 30



                                        III.

      Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Defendant

hereby makes demand and application for jury trial.




                                                                          k
                                                                       ler
      WHEREFORE, Defendant requests that upon final hearing hereof, this




                                                                    tC
Defendant have judgment that Plaintiff take nothing by way of this cause of




                                                                ric
action, and that this Defendant have such other and further relief, both general




                                                             ist
                                                          sD
and special, at law and in equity, to which this Defendant may be justly entitled.




                                                    es
                                                  rg
                                               Respectfully submitted,
                                               Bu
                                               LAW OFFICE OF CLINEBELL YBORRA &
                                             n
                                               MADARIAGA
                                       ily


                                               /s/ Toni   Tulloch
                                     ar
                                  M




                                               TONI TULLOCH
                                of




                                               SBN: 24110455
                              e




                                               50 Briar Hollow Ln., Suite 505W
                          ffic




                                               Houston, TX 77027
                                               Telephone: 832-675-0800
                        O




                                               Facsimile: 832-675-0805
                      y




                                               totulloch@geico.com
                   op




                                               ATTORNEY FOR DEFENDANT
                 C
              ial
           fic




                          CERTIFICATE OF SERVICE
        of




      I hereby certify that a true and correct copy of the foregoing has been
      Un




served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on the 16th day of March, 2020.


                                               /s/ Toni    Tulloch
                                               Toni Tulloch
                                         2
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 16 of 30




                                       CAUSE NO. 2020-07218

MARTHA SANTIAGO                                                               IN THE DISTRICT COURT OF

         Plaintiff,

V.
                                                                                    HARRIS COUNTY, TEXAS

ARRON VINSON and
ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY

         Defendants.                                                        295th JUDICIAL DISTRICT


     PLAINTIFF'S FIRST AMENDED PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff, MARTHA SANTIAGO, hereby files this Original Petition, and complains of

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Defendants herein, and for

cause(s) of action would respectfully show unto this Honorable Court and Jury as follows:

                                                I.
                                          DISCOVERY PLAN

         1.     Discovery in this case is to be conducted under Level 3 of the Texas Rules of

Civil Procedure.

                                                    H.
                                                  PARTIES

         2.     Plaintiff, Martha Santiago, is a natural person residing in Houston, Harris County,

Texas.

         3.     Defendant ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

(hereinafter referred to as "Defendant" or "ALLSTATE") is an insurance company and may be

served with process by serving its registered agent for service of process, CT Corporation

System, located at 1999 Bryan St., Suite 900, Dallas, Texas 75201.



                            Plaintiffs' First Amended Petition and Requests for Disclosure
                                                        Page 1
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 17 of 30




                                  VENUE AND JURISDICTION

        4.      Venue is proper in Harris County, Texas, pursuant to §15.002 of the Texas Civil

Practice and Remedies Code as all or a substantial part of the events or omissions giving rise to

the claim occurred in Harris County, Texas.

        5.     Jurisdiction is proper because the amount in controversy exceeds the minimum

jurisdictional limits of this Court. This Court has personal jurisdiction over all parties as set out

in paragraph II. The Court has specific jurisdiction over ALLSTATE as the claims arise out of

ALLSTATE's purposeful and meaningful contacts with a Texas Plaintiff. The Court has general

jurisdiction over ALLSTATE since the Defendant has continuous, systematic, meaningful and

purposeful contacts in Texas that gives rise to general jurisdiction.

                                                      IV.
                                                     FACTS

       6.      On or about August 3, 2019, Martha Santiago was traveling south in the left lane

of the 2100 block of Aldine Westfield Road. At the same date and time, Arran Vinson was

traveling west on FM 1960. As the Plaintiff entered the intersection, Arron Vinson suddenly,

violently, and without warning, ran the red light and collided with the Plaintiff's vehicle. Arron

Vinson received a citation running the red light. The collision caused Martha Santiago to sustain

serious bodily injuries.

       7.      Plaintiff Martha Santiago was covered by an insurance policy issued by

ALLSTATE. The policy number was 829992649 and was in effect at the time of the occurrence

in question. Furthermore, the policy provided uninsured and underinsured motorist coverage to

the Plaintiff in the amount of $30,000.00 per person, and $2,500.00 in PIP.

       8.      Additionally, ALLSTATE is not an eligible surplus-lines insurer as ALLSTATE

is licensed in Texas, with license number 93598, and the insurance policy in question is not a

                            Plaintiffs' First Amended Petition and Requests for Disclosure
                                                        Page 2
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 18 of 30




policy that qualifies as a policy that could not be obtained, after a diligent search, from an insurer

authorized to write and actually writing the kind and class of insurance that is in dispute. As a

result, ALLSTATE is only permitted 15 days under the Insurance Code to acknowledge,

investigate, request information, and accept or deny a first party claim—such as the claim in this

case.

        9.        Plaintiff presented an uninsured/underinsured motorist claim to ALLSTATE.

ALLSTATE stated that it would provide coverage for the claim, but did not pay a fair, just or

reasonable amount for PIP and uninsured/underinsured motorist benefits.

                                            V.
                                NEGLIGENCE OF ARRON VINSON

        10.       The negligence of Arron Vinson was a proximate cause of the collision. Arron

Vinson had a duty to exercise reasonable care, and Arron Vinson breached such duty by the

following acts and/or omissions, including but not limited to:

              a. Failing to control the speed of the vehicle;

              b. Failing to stop at a red light;

              c. Failing to maintain an assured clear distance to avoid the collision;

              d. Failing to pay attention to the driving conditions;

              e. Operating the vehicle at a greater rate of speed than was reasonably prudent;

              f. Failing to take proper evasive action;

              g. Failing to timely apply the brakes;

              h. Failing to avoid the. collision;

              i. Failing to maintain a proper lookout;

             j.   Failing to drive in a reasonably attentive manner;

              k. Violating the terms and provisions of the TEXAS TRANSPORTATION CODE and the
                 Texas Driver's Handbook; and,


                               Plaintiffs First Amended Petition and Requests for Disclosure
                                                          Page 3
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 19 of 30




             1.   Each of the above referenced acts or omission by Arron Vinson , singularly or in

                  combination, directly and/or proximately, caused the Plaintiffs injuries and

                  damages.

                                                            VI.
                           GROSS NEGLIGENCE OF ARRON VIN SON

       11.        The collision made the basis of this suit and the resulting injuries and damages to

Plaintiff was proximately caused by Arron Vinson. Such wanton and reckless disregard for the

safety of Plaintiff, consisted of, but is not limited to, the following acts and/or omissions:

                  a. Failing to control the speed of the vehicle;

                  b. Failing to stop at a red light;

                  c. Failing to maintain an assured clear distance to avoid the collision;

                  d. Failing to pay attention to the driving conditions;

                  e. Operating the vehicle at a greater rate of speed than was reasonably prudent;

                  f. Failing to take proper evasive action;

                  g. Failing to timely apply the brakes;

                  h. Failing to avoid the collision;

                  i. Failing to maintain a proper lookout;

                  j.   Failing to drive in a reasonably attentive manner;

                  k. Violating the terms and provisions of the TEXAS TRANSPORTATION CODE and
                     the Texas Driver's Handbook; and,

                  1.   Failing to act as a reasonably prudent driver would have done under the same
                       or similar circumstances.

       12.        Each of these acts and/or omission of Arron Vinson constitutes a wanton and

reckless disregard for the safety of the Plaintiff, and singularly or in concert, constitutes a

proximate cause of the resulting injuries and damages to the Plaintiff as described below.


                                Plaintiffs' First Amended Petition and Requests for Disclosure
                                                            Page 4
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 20 of 30




        13.      When viewed objectively from the standpoint of Arron Vinson at the time of its

occurrence, his conduct involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to others. In addition, he was actually, subjectively aware of the

risk involved, but nevertheless proceeded with conscious indifference to the rights, safety, or

welfare of others; therefore, Plaintiff sues for exemplary damages in an amount to be determined

by the trier of the fact.

                                           VII.
                            NEGLIGENCE PER SE OF ARRON VINSON

        14.     Arron Vinson 's violations of local ordinances and state traffic laws constitute

negligence per se. His negligence per se was a direct and proximate cause of the collision and

Plaintiffs resulting injuries and damages. Arron Vinson 's violations of local ordinances and

state traffic laws include the following:


        a.      Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                CODE §545.401, whereby VINSON drove the vehicle in willful or wanton
                disregard for the safety of persons;

        b.      Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                CODE § 545.351, whereby VINSON failed to control the speed of the vehicle as
                necessary to avoid a collision; and

        c.      Violation of the laws of the State of Texas, including TEXAS TRANSPORTATION
                CODE § 545.151, whereby VINSON failed to stop, yield, and grant immediate use
                of the intersection: (A) in obedience to an official traffic-control device, including
                a stop sign or yield right-of-way sign; and in violation of the law, proceeded into
                the intersection when it could not be safely entered without interference or
                collision with traffic using a different street or roadway.

        15.     Pursuant to TEXAS TRANSPORTATION CODE § 545.151 (f), an operator who is

required by this section to stop and yield the right-of-way at an intersection to another vehicle

and who is involved in a collision or interferes with other traffic at the intersection to whom

right-of-way is to be given is presumed not to have yielded the right-of-way




                              Plaintiffs' First Amended Petition and Requests for Disclosure
                                                          Page 5
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 21 of 30




       16.      Arron Vinson failed to comply with the above provisions of the               TEXAS


TRANSPORTATION     CODE. Plaintiff is within the class of persons designed to be protected by the

above referenced statutes. As such, Arron Vinson's conduct constituted negligence per se, that

is, negligence as a matter of law. Arron Vinson 's negligence per se was a direct and proximate

cause of the collision and Plaintiffs personal injuries and damages.


                                       VIII.
                        CAUSES OF ACTION AGAINST ALLSTATE

       A. DECLARATORY RELIEF — ACTION FOR UIM BENEFITS

       17.      The Plaintiff incorporates the preceding paragraphs by reference as if fully set

forth herein.

       18.      On August 3, 2019, Plaintiff was insured under an automobile policy from

ALLSTATE (hereinafter referred to as the "Poke?). The Policy is further identifiable as policy

number 829992649.

       19.      By virtue of the Policy, ALLSTATE promised, in relevant part, to properly

evaluate any UIM claims made and pay damages that a covered person is legally entitled to

recover from the owner or operator of an uninsured or underinsured motor vehicle because of

bodily injury sustained by a covered person, or property damage, caused by an incident.

       20.      On or about August 3, 2019, during the effective period for which coverage was

provided Plaintiff under the Policy, the Plaintiff was severely injured by the negligence/gross

negligence of a third party. The impact occurred with such force that Plaintiff sustained serious

bodily injures. Plaintiff further alleges that VINSON was underinsured, and ALLSTATE,

through its actions and/or omissions, is heretofore estopped to deny that Plaintiff was struck and

injured by an underinsured driver.




                            Plaintiffs' First Amended Petition and Requests for Disclosure
                                                        Page 6
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 22 of 30




       21.     Following the collision referenced above, Plaintiff gave notice to ALLSTATE as

required under the Policy, and otherwise complied with all the terms of the Policy as a condition

precedent to bringing the instant suit. Plaintiff maintains that she is entitled to the Underinsured

Motorists Coverage under the Policy given her injuries; her past and future pain and suffering;

her past and future mental anguish; her past and future impairment and disfigurement; her past

and future medical expenses; and other consequences of the subject collision. However,

Defendant made no evaluation of the claim at all.

                                           IX.
                                   DAMAGES OF PLAINTIFF

       22.     As a direct and proximate result of the uninsured driver's negligence described

herein, the Plaintiff incurred medical expenses in the past and, in all probability, such medical

expenses will continue into the future. Defendants are liable for those damages.

       23.     As a direct and proximate result of the uninsured driver's negligence described

herein, the Plaintiff experienced physical pain and suffering in the past and, in all reasonably

probability, will sustain physical pain and suffering in the future. Defendants are liable for those

damages.

       24.     As a direct and proximate result of the underinsured driver's negligence and the

subsequent actions and/or omissions of Defendants described herein, the Plaintiff experienced

mental anguish in the past and, in all reasonable probability, will sustain mental anguish in the

future. Defendants are liable for those mental anguish damages as well as for the mental anguish

caused by Defendants' own actions.

       25.     As a direct and proximate result of the underinsured driver's negligence described

herein, the Plaintiff experienced physical impairment or physical incapacity in the past and, in all




                            Plaintiffs' First Amended Petition and Requests for Disclosure
                                                        Page 7
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 23 of 30




reasonable probability, will sustain physical impairment or physical incapacity in the future.

Defendants are liable for those damages.

        26.     Plaintiff also plead for exemplary damages in an amount within the jurisdictional

limits of this Court.

        27.     As a result of Defendants' actions and/or omissions, the Plaintiff has been forced

to seek counsel. Plaintiff, therefore, seeks reimbursement of reasonable attorney's fees, inasmuch

as Plaintiff has been required to employ the undersigned attorney to file and prosecute this suit.

Pursuant to Tex. Ins: Code §541 & 542, Plaintiff hereby makes this written presentment of their

claim for attorney fees.

       28.      The amount of Plaintiff' s.damages is substantial and in excess of the jurisdictional

minimums of this Court. Furthermore, the determination of these elements of damages is within

the jury's province, and Plaintiff seeks the jury's evaluation. However, pursuant to Texas Rules

of Civil Procedure 47, Plaintiff, at this time, seeks monetary relief not more than $70,000.00.

Plaintiff reserves the right to re-plead in a different amount as discovery progresses, should

future conditions warrant such change.

                                         XI.
                        REQUEST FOR DISCLOSURE TO DEFENDANT

       29.      Pursuant to Texas Rule of Civil Procedure 194, Plaintiff hereby requests

Defendant to disclose within fifty (50) days of service of this Petition and this request, the

information and material described in T.R.C.P. 194.2(a)-(1).

                                                   PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein. Plaintiff also prays that upon final hearing of this cause, that Plaintiff

is awarded a judgment against the Defendants for all damages described herein, including actual




                            Plaintiffs' First Amended Petition and Requests for Disclosure
                                                        Page 8
 Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 24 of 30




damages, costs of suit, pre- and post-judgment interest at the highest legal rate, and for such

other and further relief, both general and special,-at equity and in law, to which Plaintiff may

show herself justly entitled.


                                                     Respectfully submitted,
                                                     KWOK DANIEL LTD., L.L.P.

                                                     1st Winfield S. Williams
                                                     Robert S. Kwok
                                                     SBN: 00789430
                                                     Winfield S. Williams
                                                     SBN: 24090848
                                                     Email: wwilliams@kwoklaw.com
                                                     9805 Katy Freeway, Suite 850
                                                     Houston, Texas 77024
                                                     Telephone: 713.773.3380
                                                     Facsimile: 713.773.3960
                                                      ATTORNEYS FOR PLAINTIFF




                            Plaintiffs' First Amended Petition and Requests for Disclosure
                                                        Page 9
      Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 25 of 30                 4/22/2020 10:15 AM
                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                         Envelope No. 42469222
                                                                                                 By: Kenya Kossie
                                                                                      Filed: 4/22/2020 10:15 AM
                                                                                                        Pgs-2
                             CAUSE NO. 2020-07218
                                                                                                         11E
MARTHA SANTIAGO                          §            IN THE DISTRICT COURT OF
                                         §
vs.                                      §                  HARRIS COUNTY, TEXAS
                                         §
ARRON VINSON AND ALLSTATE                §                295TH JUDICI4DISTRICT
FIRE AND CASUALTY INSURANCE              §
COMPANY                                                              Fp

                     PARTIAL FINAL ORDER OF DISMISSAL &
                                                                 0:
        BE IT REMEMBERED on this day came on for c                ideration the above

entitled and numbered cause, wherein Martha Sant                is Plaintiff, and Arron

Vinson is Defendant. All matters in controversy2ve            been compromised and

settled and the consideration therefore paid i            The parties thereupon jointly

requested the Court to enter Judgment dis        sing the claims of the Plaintiff, with

prejudice to the right to refile, with       rt costs to be taxed against the party

incurring same.
                                    cS
      Accordingly, it is ORDEIJ , ADJUDGED and DECREED that this suit be
                             0
and it is hereby dismisse      prejudice, and the Defendant, Arron Vinson, is

hereby in all things di       ged. All costs of Court are taxed against the party
                       0
incurring same.
                    '‘.
      All relief °      ht herein by any of the parties hereto which is not expressly
                0
granted is        ied. This judgment is final and disposes of Defendant, Arron

Vinson       claims against him.

        SIGNED this the         day of                         , 2020.

                                                Signed:
                                             4/24/2020      CD
                                               9:46 AM

                                              PRESIDING JUDGE
                                         1
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 26 of 30



APPROVED AND AGREED TO AND ENTRY REQUESTED:




/s/ Winfield S. Williams
Winfield Williams
SBN: 24090848
Kwok Daniel Ltd., L.L.P.
9805 Katy Frwy., Suite 850
Houston, TX 77024
Telephone: 713-773-3380
Facsimile: 713-773-3960
wwilliams@kwoklaw.com
ATTORNEY FOR PLAINTIFF




  -7.;:if. .2--
             e./. cA
Toni Tulloch
SBN: 24110455
Law Office of Clinebell Yborra 86 Made
50 Briar Hollow Ln., Suite 505W
Houston, TX 77027                  irt
Telephone: 832-675-0800               .-)_)
Facsimile: 832-675-0805             0
totulloch@geico.com
ATTORNEY FOR DEFEND




                                              2
Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 27 of 30             5/20/2020 9:27 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 43135182
                                                                                      By: Kenya Kossie
                                                                             Filed: 5/20/2020 9:27 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 28 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
     Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 29 of 30                             6/5/2020 6:55 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 43529342
                                                                                                          By: Kenya Kossie
                                                                                                  Filed: 6/5/2020 6:55 PM

                                     CAUSE NO. 2020-07218

MARTHA SANTIAGO,                                 §              IN THE DISTRICT COURT OF
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §                     HARRIS COUNTY, TEXAS
                                                 §
ARRON VINSON and                                 §
ALLSTATE FIRE AND CASUALTY                       §
INSURANCE COMPANY,                               §
                                                 §
        Defendants.                              §                    295TH JUDICIAL DISTRICT


     DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
            ORIGINAL ANSWER AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant, Allstate Fire and Casualty Insurance Company, (“Allstate”),

and files this its Original Answer to Plaintiff’s First Amended Petition, and would respectfully

show unto the Court the following

                                            I.
                                     ORIGINAL ANSWER

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Allstate generally denies, each

and every, all and singular, the allegations contained within Plaintiff’s First Amended Petition and

demands strict proof thereon, by a preponderance of the credible evidence, in accordance with the

Constitution and laws of the State of Texas.

                                          II.
                                 DEMAND FOR JURY TRIAL

        Allstate herein makes demand for a jury trial in this case.




                                                 1
8115525v1
03647.851
    Case 4:20-cv-02052 Document 1-2 Filed on 06/11/20 in TXSD Page 30 of 30



                                               III.
                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Allstate Fire and Casualty

Insurance Company prays that upon final trial and hearing thereof, Plaintiff recover nothing from

Allstate and Allstate goes hence without delay and recovers costs of court and other such further

relief, both general and special, to which Allstate may be justly entitled.

                                              Respectfully submitted,

                                              By:       /s/Jay Simon
                                                      Jay Scott Simon
                                                      State Bar No. 24008040
                                                      jsimon@thompsoncoe.com
                                                      THOMPSON, COE, COUSINS & IRONS, LLP
                                                      One Riverway, Suite 1400
                                                      Houston, Texas 77056
                                                      Telephone: (713) 403-8210
                                                      Facsimile: (713) 403-8299

                                              ATTORNEY FOR DEFENDANT
                                              ALLSTATE FIRE AND CASUALTY
                                              INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

       This is to certify that on June 5, 2020, a true and correct copy of the foregoing was served
upon the following counsel of record in accordance with the Texas Rules of Civil Procedure:

        Robert S. Kwok
        Winfield S. Williams
        KWOK DANIEL, LTD., LLP
        9805 Katy Fwy, Ste. 850
        Houston, TX 77024
        wwilliams@kwoklaw.com


                                                          /s/Jay Simon
                                                        Jay Scott Simon




                                                  2
8115525v1
03647.851
